Citation Nr: 0014897	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
contusion to the left flank with post traumatic arthritis of 
the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the dorsal spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had active military service from October 1962 to 
October 1965.

By a November 1992 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
granted service connection for history of contusion of the 
left flank with osteoarthritis of the dorsal spine and lumbar 
spine and left hip pain.  A 40 percent disability evaluation 
was assigned for this disability, effective from December 
1991.  The veteran perfected an appeal on this issue and in 
February 1996, the Board of Veterans' Appeals (Board) 
remanded the matter to the RO for further development.  

By a September 1996 rating action, the RO awarded a separate 
disability evaluation for post traumatic arthritis of the 
dorsal spine with limitation of motion, and assigned a 10 
percent disability evaluation for that disability.  By the 
same rating action, the RO confirmed a 40 percent rating for 
the disability then characterized as history of contusion to 
the left flank with post traumatic arthritis of the lumbar 
spine manifested by a severe limitation of motion and with 
pain of the left hip.  By the same rating action, the RO also 
denied service connection for osteoarthritis of the left hip. 

The Board subsequently remanded the case to the RO for 
further development.  In a July 1997 supplemental statement 
of the case, the RO granted a 10 percent rating for contusion 
manifested by painful left hip, and confirmed the 40 percent 
rating for contusion to the left flank with post traumatic 
arthritis of the lumbar spine manifested by a severe 
limitation of motion.  The RO also confirmed the 10 percent 
rating for post traumatic arthritis of the dorsal spine with 
limitation of motion.  Finally, the RO continued to deny 
service connection for arthritis of the left hip.  In 
December 1997, the Board remanded the veteran's claims for 
additional development.  

By a May 1999 rating decision, the RO, in pertinent part, 
granted service connection for arthritis of the left hip, 
which was considered to be related to the residuals of the 
contusion of the left hip.  A 20 percent rating was assigned, 
effective from December 1991, for residuals of contusion, 
left hip, with degenerative changes.  However, in a May 1999 
supplemental statement of the case, the RO continued to deny 
a rating in excess of 40 percent for condition of left flank 
with posttraumatic arthritis of the lumbar spine, and also 
continued to deny a rating in excess of 10 percent for 
posttraumatic arthritis of the dorsal spine.  

Because, by its May 1999 rating decision, the RO granted 
service connection for arthritis of the left hip, this fully 
satisfies the veteran's claim for service connection (which 
was previously before the Board on appeal).  However, as 
detailed below, the veteran has appeared to indicate his 
disagreement concerning the rating assigned for residuals of 
contusion, left hip, with degenerative changes.  While this 
issue is not currently found on the title page since it has 
not been perfected as yet, the claim is discussed further in 
the Remand section below.  

Finally, the Board further notes that in a written statement 
dated in April 1998, the veteran appeared to suggest that he 
wanted to reopen a previously denied (by a May 1996 rating 
decision) claim concerning an earlier effective date.  
However, the RO has not issued a new rating decision 
concerning new and material evidence to reopen the veteran's 
claim for an earlier effective date.  Since this matter has 
not been developed or certified for appeal, and inasmuch as 
it is not inextricably intertwined with the issues now before 
the Board on appeal, it is referred to the RO for initial 
consideration.
 

REMAND

Claim concerning a rating in excess of 20 percent for 
residuals of contusion, left hip, with degenerative changes

By a May 1999 rating decision, the RO, in pertinent part, 
granted service connection for arthritis of the left hip, 
which was considered to be related to the residuals of the 
contusion of the left hip.  A 20 percent rating was assigned, 
effective from December 1991, for residuals of contusion, 
left hip, with degenerative changes.  In a letter associated 
with the claims file in June 1999, the veteran appeared to 
indicate disagreement with this rating and the undersigned 
finds that this letter may be considered a valid notice of 
disagreement concerning the rating assigned for residuals of 
contusion of the left hip, with degenerative changes.  As 
such, the RO should issue a statement of the case on this 
issue, and the veteran must be given the opportunity to 
respond.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Claims concerning ratings assigned for contusion to the left 
flank with post- traumatic arthritis of the lumbar spine and 
post-traumatic arthritis of the dorsal spine.

In the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well- grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant in the 
instant case has stated well-grounded claims concerning 
entitlement to a rating in excess of 40 percent for contusion 
to the left flank with post traumatic arthritis of the lumbar 
spine and entitlement to a rating in excess of 10 percent for 
post-traumatic arthritis of the dorsal spine.

As an initial matter, the Board notes that in May 1999, the 
RO issued a supplemental statement of the case discussing the 
veteran's claims referenced in the above paragraph.  In 
November 1999, however, additional VA medical records were 
associated with the claims file.  While many of these medical 
records are duplicative of those previously associated with 
the claims file, they also include X-ray reports and at least 
one relevant outpatient treatment record which was not 
previously considered.  None of this evidence has been 
discussed in a new supplemental statement of the case, and RO 
consideration of this evidence has not been waived.  
Consequently, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (1999).

Moreover, as noted in a prior remand, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

In its December 1997 remand, the Board requested that an 
orthopedic examination be conducted.  The examiner was to 
provide the ranges of motions of the veteran's lumbar and 
dorsal spine.  The range of motion of the dorsal spine was 
not given.  Moreover, the Board finds that the VA 
examinations conducted in June 1998 and February 1999 failed 
to provide adequate information as to whether the veteran's 
lumbar and/or dorsal spine exhibited excess fatigability, 
incoordination, or ankylosis (favorable or unfavorable), or 
whether pain could significantly limit functional ability 
during flare-ups.  There was boilerplate language included in 
both examination reports to the effect that the veteran may 
have had decreased range of motion with flare-ups, but this 
could not be quantified further without examining him at that 
time.  If this is the case, then the veteran needs to be 
examined during such a flare-up period so that an accurate 
assessment can be made.   

A new VA orthopedic examination is therefore necessary, as 
detailed below.  The Court has held that a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders, and imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand.  Furthermore, the Court held that 
where "the remand orders of the Board 
. . . are not complied with, the Board itself errs in failing 
to insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Finally, a neurological examination should be 
accomplished to evaluate the veteran's complaints of 
radiation of pain down his legs.

As noted above, the most recent medical treatment records 
pertaining to the veteran were associated with the claims 
file in November 1999.  To ensure that the veteran's claims 
will receive a fully informed evaluation, clinical data 
taking into account the condition of the veteran's lumbar and 
dorsal spine, since November 1999, should be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1999).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should issue the veteran a 
statement of the case on the claim 
concerning entitlement to a rating in 
excess of 20 percent for residuals of 
contusion of the left hip, with 
degenerative changes.  The veteran and 
his representative should be given the 
opportunity to respond.  The veteran 
should be advised of the need to file a 
timely substantive appeal if he wishes 
the Board to consider these issues.  If 
the veteran perfects his appeal on this 
issue, the RO should ensure that all 
necessary development has been completed 
for proper adjudication before returning 
the case to the Board.  In particular, 
the RO should ensure that the record 
contains the necessary medical 
information to rate the disability, 
including functional loss.  If not 
current outpatient treatment records 
should be obtained and an examination 
ordered.

2.  Any pertinent VA medical records 
documenting treatment of the veteran's 
lumbar and dorsal spine, subsequent to 
November 1999, which have not already 
been associated with the claims file, 
should be obtained and made part of the 
record.  The RO should request all such 
records from the VA Medical Center in 
Syracuse, New York.

3.  The RO should obtain the names and 
addresses of any private medical care 
providers who have treated the veteran 
for his dorsal spine and lumbar spine 
conditions since November 1999.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

4.  Upon completion of the above 
development, the RO should contact the 
veteran who should be informed to notify 
the RO when he is having a period of 
"flare-up" of his lumbar spine and 
dorsal spine conditions. 

5.  The veteran should thereafter be 
afforded a VA orthopedic and neurological 
examination of the lumbar spine and 
dorsal spine during a period of "flare-
up."  The claims folder must be made 
available to the examiners and reviewed 
by them before the examination.  A copy 
of this Remand decision must be provided.  
Such tests as the examiners deem 
necessary should be performed.

The orthopedic examiner should answer the 
following questions:

I.  Provide the ranges of 
motion in degrees of the 
veteran's lumbar spine and 
dorsal spine.  In addition, the 
normal ranges of motion of both 
the lumbar spine and dorsal 
spine should be indicated.  The 
examiner should also note 
whether there is listing of 
whole spine to opposite side; 
positive Goldthwaite's sign, 
loss of lateral motion, 
osteoarthritic changes, 
narrowing or irregularity of a 
joint space, muscle spasm on 
extreme forward bending, loss 
of lateral spine motion, 
unilateral, in standing 
position or abnormal mobility 
on forced motion.

II.  Indicate whether the 
veteran's lumbar spine and 
dorsal spine exhibit weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

III.  Express an opinion on 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when the veteran's lumbar spine 
and dorsal spine are used 
repeatedly over time.  This 
determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

V.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

The neurological examiner should 
determine if it is at least as likely as 
not that he has neurological 
manifestations referable to his service 
connected low back disability.  If so, 
the nerve affected and the degree of 
severity thereof should be indicated.  It 
should also be indicated whether there 
are persistent symptoms compatible with 
sciatic neuropathy with demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of the diseased disc.  

6.  Upon receipt, the RO should review 
the examination report to ensure its 
adequacy for rating purposes.  If any 
examination report is inadequate for any 
reason, the RO should return it to the 
examining physician and request that all 
questions be answered.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Following the completion of the 
foregoing, the RO should review the 
issues of concerning entitlement to a 
rating in excess of 40 percent for 
contusion to the left flank with post 
traumatic arthritis of the lumbar spine, 
and entitlement to a rating in excess of 
10 percent for post-traumatic arthritis 
of the dorsal spine.  If any benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case, to include discussion of DeLuca.  
Consideration should also be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


